FILED
                              NOT FOR PUBLICATION                           SEP 24 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



EDUARDO ALFREDO VERA-                             No. 08-73601
MORLAS, a.k.a. Eduardo Vera Morales,
                                                  Agency No. A034-188-057
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Eduardo Alfredo Vera-Morlas, a native and citizen of Ecuador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s removal order. We have jurisdiction under 8 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo questions of law, including whether a conviction

qualifies as a crime involving moral turpitude. See Galeana-Mendoza v. Gonzales,

465 F.3d 1054, 1056-57 (9th Cir. 2006). We deny the petition for review.

      We disagree with Vera-Morlas’ contention that the BIA’s order specifically

limited the proceedings on remand and that the government therefore was barred

from filing additional charges of removability on remand. See 8 C.F.R.

§ 1240.10(e) (“At any time during the proceeding, additional or substituted charges

of [removability]...may be lodged”). In addition, the doctrine of res judicata does

not bar the government from filing additional charges of removability against

Vera-Morlas because the BIA’s remand order is not a final judgment, rendered on

the merits in a separate action. See Valencia-Alvarez v. Gonzales, 469 F.3d 1319,

1323-24 (9th Cir. 2006).

      The agency properly found Vera-Morlas removable under 8 U.S.C. §

1227(a)(2)(A)(ii) by determining that his petty theft and grand theft convictions are

categorically crimes involving moral turpitude. See United States v. Esparza-

Ponce, 193 F.3d 1133, 1136-37 (9th Cir. 1999) (holding that petty theft constitutes

a crime involving moral turpitude); see also Rashtabadi v. INS, 23 F.3d 1562, 1568

(9th Cir. 1994) (holding that grand theft is a crime involving moral turpitude).




                                          2                                    08-73601
Vera-Morlas’ remaining contentions are unavailing.

PETITION FOR REVIEW DENIED.




                                 3                   08-73601